          Case 1:19-cv-00408-TNM Document 11 Filed 03/01/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL DIVERSITY, et al.

                Plaintiffs,
v.
                                                                  Case No.: 1:19-cv-00408-TNM
DONALD J. TRUMP,
in his official capacity as President of the United
States, et al.

                Defendants.


                               NOTICE OF APPEARANCE OF
                              ANCHUN JEAN SU AS ATTORNEY


     Pursuant to Civil Local Rule 83.6(a), Plaintiffs hereby provide notice of the appearance of

Anchun Jean Su (D.C. Bar No. CA285167) as counsel for Plaintiffs in this matter. Ms. Su is

admitted to practice in the United States District Court for the District of Columbia and is a

registered ECF filer in this court. Ms. Su’s contact information is:

       Anchun Jean Su
       Center for Biological Diversity
       1411 K St. NW, Suite 1300
       Washington, DC 20005
       Telephone: 202-849-8399
       Email: jsu@biologicaldiversity.org

Please enter the appearance of Anchun Jean Su as counsel for Plaintiffs in the above captioned case.


     Dated this 1st day of March, 2019.         Respectfully submitted,

                                                /s/ Anchun Jean Su
                                                Anchun Jean Su
                                                (D.C. Bar No. CA285167)
                                                CENTER FOR BIOLOGICAL DIVERSITY
                                                1411 K Street N.W., Suite 1300
                                                Washington, D.C. 20005

                                                        1
Case 1:19-cv-00408-TNM Document 11 Filed 03/01/19 Page 2 of 2




                           Telephone:     202-849-8399
                           Email:         jsu@biologicaldiversity.org

                           Counsel for Plaintiffs




                              2
